       CASE 0:20-cv-00385-ECT-LIB Document 21 Filed 07/02/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Steven Doherty,                                     Court File No. 20-cv-00385 (ECT/LIB)

                    Plaintiff,
                                                                     ORDER
 vs.

 St. Louis County; and Correctional Officers J.
 Does 1-2, whose names are presently
 unknown to Plaintiff, in their individual and
 official capacities,

                   Defendants.



       On July 1, 20202, the parties filed a Stipulation for Amendment of Plaintiff’s Complaint

[Docket No. 19]. Based upon review of the files and for good cause shown IT IS HEREBY

ORDERED that:

   1. The parties’ Stipulation for Amendment of Plaintiff’s Complaint [Docket No. 19] is

       APPROVED;

   2. Plaintiff shall serve and file his First Amended Complaint, as attached to the Stipulation as

       Exhibit 2, by July 17, 2020; and

   3. Defendants shall answer or otherwise respond to the amended complaint pursuant to the

       Federal Rules of Civil Procedure.



Dated: July 2, 2020                                 s/Leo I. Brisbois
                                                    Hon. Leo I. Brisbois
                                                    U.S. MAGISTRATE JUDGE
CASE 0:20-cv-00385-ECT-LIB Document 21 Filed 07/02/20 Page 2 of 2
